Citation Nr: 0520270	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  97-31 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.   

A hearing was scheduled at the RO before an Acting Veterans 
Law Judge of the Board in September 2003 pursuant to the 
veteran's request.  The veteran failed to report for his 
hearing.  As the veteran failed to appear for the Board 
hearing, and a request for a postponement has not been 
received, this case is being processed as though the hearing 
request has been withdrawn.  See 38 C.F.R. § 20.702.

On a claim for an increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and the claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Conversely, we note that the veteran's claim of entitlement 
to an increased evaluation for post traumatic stress disorder 
which was originally on appeal is no longer in appellate 
status as the maximum schedular benefit of 100 percent was 
granted for this disability by rating decision of February 
2002.  The appeal is now limited to the issue set forth on 
the title page.  

In August 2004, the Board remanded this matter to the RO for 
additional development.  In May 2005, upon completion of the 
development, the RO issued a Supplemental Statement Of the 
Case in which it continued the denial of the veteran's claim 
for an increased rating.  




FINDINGS OF FACT

1.  During VA examination in May 1996, the veteran's 
bilateral hearing loss was manifested by Level II hearing 
loss in the right ear and Level I hearing loss in the left 
ear.  

2.  During VA examination in October 1997, the veteran's 
bilateral hearing loss was manifested by Level II hearing 
loss in the right ear and Level V hearing loss in the left 
ear.  

3.  During VA examination in March 2002, the veteran's 
bilateral hearing loss was manifested by Level III hearing 
loss in the right ear and Level I hearing loss in the left 
ear.  


CONCLUSIONS OF LAW

1.  From October 22, 1997 to March 20, 2002, the criteria for 
a 10 percent evaluation, but no more, for hearing loss are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.85-4.87 (1997-2004).

2.  Prior to October 22, 1997, and since March 21, 2002, the 
criteria for a compensable evaluation for hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.85-4.87 (1997-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an August 2004 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that his service-connected 
disability had gotten worse.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had recently received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  Upon filing his claim, in March 1996, the 
veteran submitted a private audiological evaluation from 
Plastic Surgical Associates, Ltd., and identified treatment 
for hearing loss through the VA medical center.  The RO has 
obtained the veteran's VA outpatient treatment records.  
Moreover, the veteran was afforded VA examinations as noted 
below.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Background

By way of a May 1971 decision, the RO granted service 
connection for bilateral hearing loss.  A noncompensable 
evaluation was assigned.  

In March 1996, the veteran claimed entitlement to an 
increased rating for the disability.  In connection with the 
claim, he submitted a March 1996 private audiological 
examination.  

He was afforded a VA audio examination in May 1996.  At such 
time, the veteran complained of difficulty hearing.  An 
audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
30
75
100
LEFT

20
55
60
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 94 percent in the left ear.  
The examiner noted that the veteran was a candidate for 
amplification and was scheduled for a hearing aid evaluation.  

A May 1997 VA clinical record indicated that the veteran wore 
a hearing aid in his left ear and needed one for his right 
ear.  

The veteran underwent another private audiological 
examination in September 1997.  The examiner noted that a 
physical examination of the ears was normal.  Audiologic 
testing revealed no significant interval change since the 
prior examination.  There continued to be diminished hearing 
levels at higher frequencies.  Discrimination was 100 percent 
in the right ear, and 80 percent in the left ear.  

During a VA audiological evaluation in October 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
30
85
90
LEFT

30
60
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 74 percent in the left ear.  
The examiner noted that the veteran's hearing had undergone a 
5 to 15 decibel loss since the May 1996 examination.  

The veteran underwent another VA audiology examination in 
March 2002.  At such time, the veteran continued to complain 
of difficulty hearing.  An audiological evaluation revealed 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
45
85
100
LEFT

20
55
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.86 (2004).  
Hearing loss evaluations are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this matter, during the May 1996 VA audiologic 
examination, the puretone threshold average was 54 for the 
right ear and 49 for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear, and 94 percent in the left ear.  Application of 
these scores to Table VI results in designation of II for the 
right ear and I for the left ear.  When these designations of 
impaired efficiency are applied to Table VII, the percentage 
evaluation for hearing impairment is noncompensable.  

With respect to the March 1996 and September 1997 private 
audiological examinations, the Board is precluded from 
applying these results to the criteria of 38 C.F.R. § 3.385 
(2004) in order to determine the severity of the veteran's 
current hearing loss disability.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).  

However, during the October 1997 VA audiologic examination, 
the puretone threshold average was 55 for the right ear and 
55 for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear, and 74 
percent in the left ear.  Application of these scores to 
Table VI results in designation of II for the right ear and V 
for the left ear.  When these designations of impaired 
efficiency are applied to Table VII, the percentage 
evaluation for hearing impairment is 10 percent.  

Finally, during the March 2002 VA audiologic examination, the 
puretone threshold average was 62 for the right ear and 50 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear, and 92 
percent in the left ear.  Application of these scores to 
Table VI results in designation of III for the right ear and 
I for the left ear.  When these designations of impaired 
efficiency are applied to Table VII, the percentage 
evaluation for hearing impairment is noncompensable.  

Based upon the following audiological results, the Board 
finds that as of the date of the October 1997 VA examination, 
the veteran's service-connected hearing loss met the criteria 
for a 10 percent evaluation, but no more.  However, during 
testing in March 2002, the hearing loss only met the criteria 
for a noncompensable evaluation.  

The Board has considered statements in the record with regard 
to the severity of the veteran's hearing loss and the Board 
in no way discounts the difficulties that the veteran 
experiences as a result of his hearing loss.  However, it 
must be emphasized that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designation assigned 
after audiometry results are obtained.  Hence, the Board has 
no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).



ORDER

A 10 percent evaluation, but no more, for bilateral hearing 
loss is granted for the period from October 22, 1997 to March 
20, 2002.  The appeal is allowed to this extent indicated 
subject to the law and regulations governing the award of 
monetary benefits.

For the period prior to October 22, 1997, and since March 21, 
2002, a compensable evaluation for bilateral hearing loss is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


